F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         DEC 16 1999
                               TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                             Clerk

 CHARLES M. MEYERS and LINDA
 S. MEYERS,
             Plaintiffs - Appellants,                   No. 99-1123
 v.                                                (D.C. No. 97-D-1655)
 SGT. HANS GROSS, DEPUTY                                 (D. Colo.)
 GORDON CARROLL, and DEPUTY
 CAREY BACON, all of the Arapahoe
 County Sheriff’s Department,
             Defendants - Appellees.


                          ORDER AND JUDGMENT *


Before TACHA, McKAY, and MURPHY, Circuit Judges.



      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Plaintiffs Charles M. Meyers and Linda S. Meyers appeal the district



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
court’s dismissal of their civil rights action. 1 Filed pursuant to 42 U.S.C. § 1983,

this action arose out of a traffic stop to investigate the driver of the vehicle, Mr.

Meyers, for not having a valid driver’s license in his possession. Plaintiffs sued

several individual police officers, complaining that the traffic stop and subsequent

detention on April 8, 1996, violated their First and Fourth Amendment rights. In

an order filed February 19, 1999, the district court granted summary judgment to

Defendants because it concluded as a matter of law that the record would not

support a finding of either illegal detention or a violation of Plaintiffs’ rights to

free speech. While the court alternatively relied on qualified immunity, we have

no need to reach that issue.

      By the very nature of their First Amendment claim and the history of this

case as set out in the extensive record, it is clear that Plaintiffs had set a course

intended to challenge the validity of the Colorado driver’s licensing laws. In July

1995, Mr. Meyers was charged in state court with operating a motor vehicle

without a license or registration. During a preliminary hearing on those charges

on April 8, 1996, Mr. Meyers declared that, approximately a year and a half

before, he had voluntarily revoked his license. This information, when conveyed

to Defendants, was abundant evidence that Mr. Meyers had no valid license and



      1
       Mr. Meyers is also known as Michael Charles Minors and Ms. Meyers is
also known as Linda Sanders.

                                          -2-
that he therefore had none in his possession while driving as required by Colorado

law. When the matter had recessed for the day, Mr. Meyers drove away from the

courthouse with Ms. Meyers as a passenger. After witnessing this, Defendants

stopped the vehicle because they knew, or at the very least had reasonable

articulable suspicion, that Mr. Meyers was driving without a license.

      While citizens are at liberty to challenge the validity of the laws, if they do

so by violating them the police have the right and duty to enforce them until

invalidated by repeal or duly constituted court authority. Until thus invalidated,

an enforcement officer who has reason to believe the plaintiff is violating that

law, whatever the plaintiff’s reasons, does not violate the Fourth Amendment by

detaining the person to investigate the facts reasonably believed to be true.

Because of the prior history of confrontational behavior of these Plaintiffs toward

police officers, which was established as a matter of fact by the state court, the

conduct of Defendants during the April 8, 1996 stop was clearly reasonable. The

district court correctly determined that the officers’ conduct could not form the

basis of either an unreasonable stop or detention, see United States v. Botero-

Ospina, 71 F.3d 783, 787 (10th Cir. 1995), or a claim for violation of a First

Amendment right to protest the state driver’s license laws. Cf. Cotner v.

Hopkins, 795 F.2d 900, 902 (10th Cir. 1986) (affirming dismissal of allegations

of constitutional violations because they were conclusory and unsupported by the


                                          -3-
record).

      In their reply brief, Plaintiffs raise for the first time on appeal a Fifth

Amendment claim of unreasonable duration of the stop and detention. While we

generally will not consider an issue on appeal that was not raised below, see

Walker v. Mather (In re Walker), 959 F.2d 894, 896 (10th Cir. 1992), we reject

the Fifth Amendment claim on its merits as having no support in the record, and

we deny Defendants’ motion to strike that portion of the brief.

      For these reasons, we affirm the judgment of the district court granting

summary judgment to Defendants and dismissing the case.

      AFFIRMED.

                                                Entered for the Court



                                                Monroe G. McKay
                                                Circuit Judge




                                          -4-